Citation Nr: 1743693	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  12-03 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to a compensable rating for hypertensive cardiovascular heart disease (HCHD) prior to September 15, 2010, and a rating in excess of 30 percent thereafter.

2.  Entitlement to an evaluation in excess of 10 percent for hypertension.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

4.  Entitlement to service connection for a low back disability.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1974 to June 1994.

These matters come before the Board of Veterans' Appeals (Board) on appeal from February 2011 and March 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).

In the February 2011 rating decision, the RO granted service connection for HCHD and awarded a noncompensable rating effective June 7, 2002, as well as a 30 percent rating from September 15, 2010.  The Veteran submitted a timely May 2011 notice of disagreement (NOD) and thus, both the noncompensable and 30 percent rating periods are under review.

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in January 2013.  The hearing transcript is of record.

During the hearing, the Veteran stated that he was not able to work due to his hypertensive and cardiac disabilities.  In accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009), the Board took jurisdiction of the TDIU issue. 

The claims for increased ratings for HCHD and hypertension, as well as entitlement to a TDIU were previously remanded by the Board in April 2014 for further development.

The issues of entitlement to service connection for a low back disability and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).


FINDINGS OF FACT

1.  Since service connection was established on June 7, 2002 to September 14, 2010, the Veteran's heart disability was manifested by a workload of 10 metabolic equivalents (METs) and symptoms of dyspnea, fatigue and chest heaviness.

2.  From September 15, 2010, the Veteran's heart disability was not manifested by a workload of less than 5 METs, left ventricular dysfunction with an ejection fraction of 30 to 50 percent or more than one episode of acute congestive heart failure in a prior year period.

3.  The Veteran's hypertension has not exhibited blood pressure readings of diastolic pressure predominantly at 110 or more, or; systolic pressure predominantly 200 or more.


CONCLUSIONS OF LAW

1.  Prior to September 14, 2010, the criteria for an initial rating of 10 percent, but not higher, for the heart disability (HCHD) have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.7, Diagnostic Code (DC) 7007 (2016).

2.  From September 15, 2010, the criteria for a rating in excess of 30 percent for the heart disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.7, DC 7007 (2016).

3.  The criteria for a rating in excess of 10 percent for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.104, DC 7101 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). 

In the instant case, with respect to the Veteran's claims for increased ratings for the heart disability and hypertension, VA's duty to notify was satisfied by October 2010 and June 2011 letters.  Although with regard to the hypertension claim, the June 2011 letter was sent subsequent to the February 2011 rating decision on appeal, the notice was provided before later adjudications of the claim, including the January 2012 statement of the case (SOC).  Mayfield v. Nicholson, 444 F. 3d 1328, 1333-34; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. §§§ 3.159(c), (d).

In the instant case, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issues decided herein has been obtained.  The Veteran's service treatment records as well as post-service VA and private treatment records were received.  The Veteran was also provided VA examinations in November 2010, June 2011, and July 2014.  The Board finds that the examination reports are sufficient evidence for deciding the claims in that the reports and examinations noted are adequate and based upon consideration of the Veteran's prior medical history and examinations, and they describe the disabilities in sufficient detail so that the Board's evaluation is a fully informed one.  The reports also contain reasoned explanations.

Further, the Board finds there has been substantial compliance with the Board's April 2014 remand directives and no further action in this regard is necessary.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

VA has also afforded the Veteran the opportunity to present testimony at a January 2013 hearing before the undersigned VLJ.  During the hearing, the VLJ identified the issues on appeal, and solicited information as to the potential existence of any outstanding relevant evidence.  The Veteran has neither asserted that VA failed to comply with 38 C.F.R. § 3.103 (c)(2) (2016) nor identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that the VLJ complied with the duties set forth in 38 C.F.R. § 3.103 (c)(2), consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006).

II.  Increased Ratings

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2016).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).

A.  Heart Disability

In a March 2003 rating decision, a 10 percent rating was awarded for the Veteran's hypertension, effective August 17, 2000.  Following a September 2010 claim for an increased rating, the RO separated the Veteran's hypertension and HCHD.  As noted above, the service connection claim for HCHD was then granted by the RO in the February 2011 rating decision.  The RO granted a noncompensable rating effective June 7, 2002 and a 30 percent rating effective September 15, 2010.  The RO continued the 10 percent rating for hypertension in the February 2011 rating decision.

The heart disability is reviewed for both rating periods under DC 7007.  Under DC 7007, a 10 percent rating is warranted when there is a workload of greater than 7 METs but not greater than 10 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or when continuous medication is required.  A 30 percent rating is warranted when there is a workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or when there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  A 60 percent rating is warranted when there is more than one episode of acute congestive heart failure in the past year; or when there is a workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or when there is left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  The maximum 100 percent rating is warranted when there is chronic congestive heart failure; or when there is a workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope; or when there is left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104, DC 7007 (2016).

The Board notes that the RO granted the heart disability claim back to June 7, 2002, in part, due to the VA examination from that date.  The June 2002 VA examiner diagnosed the Veteran with hypertensive cardiovascular disease and indicated , NIF FC I-B 10 METS - Negative Inspiratory Force, Functional Capacity of 10 METS.  The Veteran reported while walking three times per week for about a mile, he felt shortness of breath and chest heaviness.  He also noted shortness of breath when climbing stairs to the second floor, such as in a mall.  As noted, the examiner indicated 10 METs during a normal stress test for the Veteran.

No other relevant evidence is found with regard to the first rating period, from June 7, 2002 to September 14, 2010.  However, based on the June 2002 VA examination, and affording the Veteran the benefit of the doubt, the evidence provides an adequate basis to grant the Veteran a compensable, or 10 percent rating.

Under DC 7007, a 10 percent rating is assigned when the workload is greater than 7 METs but not greater than 10 METs, results in symptoms of dyspnea, fatigue, angina, dizziness, or syncope, or; continuous medication required.  The Board notes that testing during the June 2002 VA examination revealed 10 METs with a normal stress test.  Further, symptoms of dyspnea (shortness of breath) were noted, as well as chest heaviness.

While a 10 percent rating is warranted from June 7, 2002 through September 14, 2010, the assignment of a higher rating to 30 percent is not warranted.  The June 2002 examination did not reveal a workload of greater than 5 METs but not greater than 7 METs; symptoms of angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation.

Therefore, when resolving reasonable doubt in favor of the Veteran, the Board finds an increased initial rating to 10 percent for the service-connected heart disability is warranted.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

With regard to the later period, the Veteran was awarded a 30 percent rating from September 15, 2010, the date of his claim for an increased rating.  Thereafter, he was afforded a November 2010 VA examination in which the examiner noted that continuous medication was required for his heart disease.  He also indicated symptoms of angina, dizziness, fatigue, and dyspnea with dyspnea indicated upon moderate exertion.  Testing revealed METs more than 5 and up to 7 and ejection fraction was noted at 71 percent.

As noted, in the February 2011 rating decision, the RO awarded the Veteran a 30 percent rating from September 15, 2010.  The Veteran appealed the decision with a May 2011 NOD and thereafter, a June 2011 VA examination was afforded to the Veteran.  The Veteran reported chest discomfort about once or twice per week and shortness of breath when performing household chores.  The examiner indicated that upon testing, the Veteran achieved less than 85 percent of the predicted maximum heart rate response and as such, the test was deemed inadequate for proper interpretation of stress-induced ischemia.  However, the examiner stated the Veteran performed 5 minutes of exercise using the "Bruce" protocol equivalent to 9 METs, functional class I with dizziness.  Further, ejection fraction was noted at 71 percent.  The Board notes neither the November 2010 nor June 2011 examiners indicated more than one episode of acute congestive heart failure in a prior year period.

Thereafter, the Veteran submitted a February 2012 substantive appeal in which he indicated an increased evaluation was warranted due to symptoms of fatigue, dizziness, chest pains, heart palpitations and shortness of breath.  He later testified at a January 2013 hearing that his heart disability had worsened.  He noted that he feels weak, has difficulty standing for prolonged periods of time, feels dizzy and experiences shortness of breath.  He further indicated that he cannot work around the house as he used to previously.

Thereafter, the claim came before the Board in April 2014 and was remanded for additional development, including a VA examination to determine the current severity of the condition.  The Veteran was afforded a July 2014 VA examination during which he reported dizziness, fatigue and ongoing chest pains.  The examiner indicated the Veteran takes continuous medication for the heart condition.  She indicated the Veteran has never had myocardial infarction or congestive heart failure and a current echocardiogram revealed left ventricular ejection fraction of 66.7 percent.  She noted symptoms of dyspnea, fatigue, angina and dizziness, as well as 5.2 METs upon testing.
Based on the foregoing, the Board finds that a rating in excess of 30 percent for the heart disability is not warranted.  Since his September 2010 claim for an increased rating, the Veteran has been afforded three VA examinations, November 2010, June 2011 and July 2014.  The evidence shows his symptoms continue to support a 30 percent rating as testing indicated METs above 5 and less than 7.  Further, he has had symptoms of dyspnea, fatigue, angina and dizziness.  The record does not support a 60 percent rating as there are no episodes of acute congestive heart failure in the record and testing has not revealed 5 or less METs.  Further, the left ventricular testing has not revealed dysfunction with an ejection fraction of 30 to 50 percent.

The November 2010 examiner indicated METs of more than 5 and up to 7, the June 2011 examiner indicated 9 METs and the July 2014 examiner noted 5.2 METs.  Further, ejection fraction testing was found to be 71 percent, 71 percent and 66.7 percent respectively by the examiners.

To the extent the Veteran feels a higher rating is warranted, his lay statements and testimony regarding the severity of his symptoms must be viewed along with the objective medical evidence of record and the pertinent rating criteria.  Further, as the Veteran has not demonstrated that he is a medical professional, his opinions are afforded less probative weight than the VA opinions of record and the objective test results.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Finally, the Board is cognizant that the Veteran has raised the issue of unemployability due to his heart disability.  As noted, the issue is being remanded for further development.

For the foregoing reasons, the Board finds that when affording the Veteran the benefit of the doubt, from June 7, 2002 to September 14, 2010, a rating of 10 percent, but not higher, is warranted for his heart disability.  Further, from September 15, 2010 the preponderance of the evidence is against the claim for a rating in excess of 30 percent and the doctrine of reasonable doubt is not applicable.  38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

B.  Hypertension

The Veteran was initially granted service connection for hypertension and a 10 percent rating in a March 2003 rating decision.  The Veteran filed a September 2010 claim for an increased rating and his claim was denied in the February 2011 rating decision.

The Veteran's hypertension has been rated under DC 7101.  This includes a 10 percent rating for diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control; a 20 percent rating for diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more; a 40 percent rating for diastolic pressure predominantly 120 or more; and a 60 percent rating for diastolic pressure predominantly 130 or more.  38 C.F.R. § 4.104, DC 7101.

The Veteran was afforded three VA examinations during the appeal period.  The November 2010 examiner indicated the Veteran requires continuous medication for control of his hypertension.  He noted all three blood pressure readings taken were 190/100.  The June 2011 VA examiner also indicated the Veteran requires continuous medication for his condition and blood pressure readings were noted as 164/88, 170/88 and 170/84.

Thereafter, the Veteran testified at the January 2013 hearing that his blood pressure has continued to elevate signifying a worsening of his hypertension.  Thereafter, the hypertension claim was before the Board in April 2014 and was remanded for additional development, including a VA examination to determine the current severity of the condition.

The Veteran was afforded a July 2014 VA examination in which the examiner indicated the Veteran requires continuous medication for the condition.  She indicated his three blood pressure readings were 170/90, 170/80 and 170/100.  She further indicated the Veteran's hypertension impacts his ability to work as he is no longer able to do physical activities because he gets dizzy and is easily fatigued.  She further stated there are mild-to-moderate effects on his ability to secure and maintain employment related to his training.

In addition to the three VA examinations during the appeal period, the Board finds there are several blood pressure readings noted in the VA treatment records.  A July 2012 VA treatment record indicated a blood pressure reading of 130/80.  A January 2013 record noted the Veteran reported home blood pressure readings of 140/90 through 160/90.  An August 2013 record indicated a reading of 140/80, a January 2014 record noted 130/80 and a January 2015 treatment record indicated a reading of 162/75.

The Board finds that the evidence does not show that the Veteran's hypertension warrants a rating in excess of 10 percent.  There are many blood pressure readings in the record and none indicate diastolic pressure predominantly 110 or more, or; systolic pressure predominantly 200 or more, suggestive of a 20 percent rating.  While the Board acknowledges the Veteran's lengthy honorable service, there are no blood pressure readings or other evidence suggesting an increased rating is warranted.

For the foregoing reasons, the Board finds that a rating in excess of 10 percent for hypertension is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against a higher rating, that doctrine is not applicable and the appeal must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.




ORDER

Entitlement to a 10 percent rating, but not higher, from June 7, 2002 to September 14, 2010, for a heart disability is granted, subject to the laws and regulations governing the payment of monetary awards.

Entitlement to a rating in excess of 30 percent, from September 15, 2010, for a heart disability is denied.

Entitlement to a rating in excess of 10 percent for hypertension is denied.


REMAND

With regard to the claim for entitlement to service connection for a low back disability, a March 2011 rating decision denied service connection.  Thereafter, the Veteran submitted a May 2011 statement in which he indicated he would like to reopen the previously denied disability claim for low back pain.  He noted he has been under the care of a physical therapist and that he sustained the back injury during service as an aircraft mechanic, but it did not show symptoms until after his retirement.  The Board finds that the May 2011 statement constitutes an NOD.  See 38 C.F.R. §§ 20.201, 20.302(a).  At present, an SOC of the case has not been issued for this claim.  Thus, it must be remanded.  See 38 C.F.R. § 19.9 (c); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

The Board finds the issue of entitlement to a TDIU is inextricably intertwined with the back claim currently on appeal.  Harris v. Derwinski, 1 Vet. App. 180 (1991) (when a determination on one issue could have a significant impact on the outcome of another issue, such issues are inextricably intertwined); Tyrues v. Shinseki, 23 Vet. App. 166, 178-79 (2009).  Because the issues are inextricably intertwined and must be remanded for further development, the Board is unable to review the appeal of entitlement to a TDIU until the back claim has been adjudicated.  This is particularly so as the Veteran does not currently meet the schedular requirement for entitlement to a TDIU.  38 C.F.R. § 4.16 (a) (2016).

The Board notes that if the Veteran does not meet the schedular requirements for consideration of a TDIU after the intertwined issue has been developed, then the RO should refer the case to the Director of VA's Compensation and Pension Service for consideration of entitlement to a TDIU on an extraschedular basis.  38 C.F.R. § 4.16 (b).

Accordingly, the case is REMANDED for the following action:

1. Issue the Veteran an SOC with respect to the issue of entitlement to service connection for a low back disability.  This issuance should include notification of the need to timely file a substantive appeal to perfect an appeal on the issue.

2. After the above development is completed, the TDIU claim should be readjudicated.  If the Veteran continues to not meet the schedular requirements for consideration of a TDIU after the intertwined issue has been developed, then refer the case to the Director of VA's Compensation and Pension Service for consideration of entitlement to a TDIU on an extraschedular basis.

3. Thereafter, readjudicate the appeal, including the TDIU claim.  If any benefit sought is not granted in full, furnish the Veteran a supplemental statement of the case and, after allowing an appropriate period of time for response, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims 

that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


